Given, J.

*440
1


*441
2

3 *439The defendant P. D. Jones purchased the mortgaged land, and as part of the consideration agreed to pay this mortgage indebtedness. It is not questioned but that, under the terms of the note and *440mortgage, plaintiff had the right to declare the whole indebtedness due because of the failure to pay the interest coupon due November 1, 1894, were it not for the matters set up as constituting a waiver of that light, and an extension of the time of payment. See Swearingen v. Lahner, 93 Iowa, 152. We now inquire whether there was a waiver or extension of the time of payment of said first coupon. It appears that on November 3,1895, the plaintiff sent said coupon to J. J. Watson at Emmetsburg, for collection; that defendants were informed of that fact; and that, the coupon not being paid, Mr. Watson returned it to the plaintiff on March 15, 1895. Defendants contend that payment was tendered to Mr. Watson within thirty days, and while the coupon was in his possession; that payment was declined, Watson agreeing to extend the time until it was ascertained whether the loan which defendant solicited from plaintiff would be made. There is no doubt but that the defendant P. D. Jones did seek to secure a loan from the plaintiff through Mr. Watson, and that plaintiff declined to make the loan. We do not think that the claim that payment was tendered to Watson is sustained. We are satisfied that the defendants relied upon effecting a loan from the plaintiff for the means with which to pay that coupon. Nor do we think that the claim that Watson agreed to an extension of the time of payment is sustained. Whether or not Watson so agreed is immaterial, as it is- entirely clear that his only authority from plaintiff was to collect the coupon, and that he had no authority-to extend the time of payment or to negotiate a new loan. In view of these conclusions, it is clear that up to March 15 the plaintiff had not done, or authorized the doing of, anything that waived his right to declare the entire indebtedness due because of the failure to *441pay said interest coupon within thirty days after its maturity. ' On March 16,1895, the plaintiff wrote to defendant P. D. Jones that, unless the coupon due November 1, 1894,' “is paid by the first of April, I shall be compelled to commence foreclosure proceedings.” Let it be conceded that this was an extension of the time of payment to April 1, yet the right remained to plaintiff to declare the whole debt due if payment was not made by that date. Notwithstanding this notice to defendant, it does not appear that any attempt was made to ascertain the whereabouts of the coupon, or to make payment thereof, until the first day of April, 1895. On that day, defendant P. D. Jones called upon Watson, as he says, for the purpose of paying the coupon. Watson not having it, he went to the First National Bank, and failed to find it there. He says that he had on deposit in that bank funds for the paying of the coupon, and that the plaintiff knew that fact. Defendant does not explain why he did not inquire for the coupon at the Palo Alto County Bank, where the principal note is payable, and why his deposit was not made in that bank. Under the circumstances, plaintiff was not bound to keep' the coupon at Emmetsburg indefinitely, and the defendants should have availed themselves of the time between March 1.6 and April 1, in which to learn where payment might be made. The defendant P. D. Jones testifies that on the eleventh, twelfth, or thirteenth of April, 1895, he again inquired at the bank for the coupon, but, not finding it, deposited sixty-six dollars and fifteen cents subject to plaintiff’s order, and told the bank to notify him of the deposit, and to send up the coupon. Under the facts, such a deposit was not a payment of the coupon, and it was only payment at maturity, or within any extension that may have been granted, that would have deprived the plaintiff of the right to declare the whole debt due. We are satisfied. *442from all the evidence that the defendant P. D. Jones, relying upon securing a loan from the plaintiff, failed to pay or tender payment of this coupon as by the terms of the notes and mortgage he was bound to do, and therefore the -plaintiff had a right to and did declare the whole debt due. It follows from these conclusions that the judgment of the district court must be affirmed.